DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 30 April 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 11, and 16 is/are presented in independent form.

No priority is claimed. 

No IDS has been received.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "440" and "480" have both been used to designate Generator SDK (see paragraph 0066 and 0070).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites a system of one or more 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claims are directed to a computer-readable medium, but both said claims and the respective specification (paragraph 0160 describes various examples of what this may include) fail to disclose whether said computer-readable medium is limited to a non- transitory medium or transitory propagating signal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (U.S. PGPub No. 2016/0140177 A1) (hereinafter Chamberlin) in view of Wang et al. (U.S. PGPub No. 2014/0281572 A1) (hereinafter Wang).

As per claim 1, Chamberlin teaches a method (0014), comprising: 
receiving, by a server [], sample statistics describing data, the data corresponding to an attribute of a database relation (0059 – mimic replicates database); 
generating, on the server and based at least in part on the received sample statistics, a simulated dataset corresponding to the attribute of the database relation (Figure 4 step 270); and 
building a simulated database relation based at least in part on the simulated dataset (0062-63 – inherent that there is a relation given the mimic is used for query tuning).

But Chamberlin does not appear to explicitly disclose:
receiving, by a server and from a remote client, sample statistics describing data, the data corresponding to an attribute of a database relation. 
Wang teaches a client sampling statistics to a server. Wang at 0068. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wang into the invention of Chamberlin in order to have the server receive sample statistics describing data corresponding to an attribute of a database relation from a remote client. This would have been clearly advantageous as it would allow Chamberlin to assess query plans against private 

As per claim 11, CW teaches a system (Chamberlin at 0014), comprising:
one or more processors (Chamberlin at Figure 1 item 16); and 
a memory configured to store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (Chamberlin at Figure 1 item 28): 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 16, CW teaches a computer-readable medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising (Chamberlin at 0014): 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 2 and 12, CW teaches the method of claim 1, wherein the sample statistics characterize a distribution of the data corresponding to the attribute (Wang at 0068 and 0009).

As per claims 7 and 17, CW teaches the method of claim 1, wherein the remote client is configured to determine the sample statistics describing the data (Wang at 0068 and 0009).



As per claims 9 and 19, CW teaches the method of claim 1, wherein the attribute comprises a column of an on- premises database table(Wang at 0010), and wherein the data corresponding to the attribute is stored within the column. While Wang does not appear to explicitly disclose that the table attributes are in columns, Chamberlin clearly implies that its tables are database tables having attributes in columns. See e.g. Chamberlin at 0060.

As per claims 10 and 20, CW teaches the method of claim 1, wherein the received sample statistics describing the data comprise information other than the data, and wherein a size of the received sample statistics does not depend on a size of the data (Wang at 0009, 0013, and 0014).

Claims 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Wang as applied to claim 1 above, and further in view of Rane et al. (U.S. PGPub No. 2013/0340098 A1) (hereinafter Rane).

As per claim 5, CW does not appear to explicitly disclose: the method of claim 1, wherein generating the simulated dataset further comprises generating pseudo-random data values according to a distribution, the distribution having population statistics matching the received sample statistics.


As per claims 6 and 15, CWR teaches the method of claim 5, further comprising obtaining a seed value, and wherein generating the pseudo-random data values further comprises seeding a pseudo-random generator with at least the obtained seed value (Rane at 0007; see also Rane at 0088).

Allowable Subject Matter
Claims 3, 4, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165